Conley Byrd, Justice, dissenting. I disagree with the majority for in my view the partition proceedings in probate court are res judicata of the issues here — i.e. if the widow desired to have her dower rights reduced to their present value pursuant to Ark. Stat. Ann. § 34-1801 (Supp. 1977) such proceeding should have been requested when the parties were there arguing about whether the partition of the dower could be equitably laid out. The majority suggests that the probate court does not have constitutional jurisdiction to partition lands and cites as authority Johnson v. Johnson, 92 Ark. 292, 122 S.W. 656 (1909). However, the good citizens of this State in 1938 adopted Constitutional Amendment No. 24 (Art. 7 § 34) which provides: “In each county the Judge of the court having jurisdiction in matters of equity shall be judge of the court of probate, and have such exclusive original jurisdiction in matters relative to the probate of wills, the estates of deceased persons, executors, administrators, guardians, and persons of unsound mind and their estates, as is now vested in courts of probate, or may be hereafter prescribed by law. The judge of the probate court shall try all issues of the law and of facts arising in causes or proceedings within the jurisdiction of said court, and therein pending. The regular terms of the courts of probate shall be held at such times as is now or may hereafter be prescribed by law; and the General Assembly may provide for the consolidation of chancery and probate courts.” Furthermore, the General Assembly by Acts 1961, No. 424 (Ark. Stat. Ann. § 62-2401) specifically provided for the partition of real estate by the probate court. See Doss v. Taylor, 244 Ark. 252, 424 S.W. 2d 541 (1968). Consequently, it appears to me that the probate court had jurisdiction of the parties and the subject matter at that time they litigated the partition of the lands for the purpose of the assignment of dower. See also Ark. Stat. Ann. § 62-717 (Repl. 1971). It is also suggested that appellees are foreclosed from claiming res judicata in this proceeding because of the former appeal. With this suggestion I beg to disagree. On the first appeal the only issue before us arose on a motion to dismiss because a life tenant could not have partition, Gibson v. Gibson, 264, Ark. 420, 572 S.W. 2d 148 (1978). In reversing on the first appeal we only considered the one issue. Furthermore, res judicata is a defense that must be pleaded and proved and can only be reached after a trial on the merits or upon a motion for summary judgment after the facts have been established. In Hurst v. Hurst, 255 Ark. 936, 504 S.W. 2d 360 (1974), we said that res judicata “cannot properly be raised by a motion to dismiss.” See also Southern Farmers Assn. v. Wyatt, 234 Ark. 649, 353 S.W. 2d 531 (1972). The suggestion that such a partition suit can only be brought in chancery court as distinguished from the probate court encourages vindictive litigation — i.e. under the majority’s view, the widow can force the heirs to sell other lands to pay for estate taxes and then gouge the heirs a second time by again being put to the additional expense of a partition suit for the purpose of selling the remaining lands. Statutes should be construed as a whole and be given a construction that will settle litigation in one suit instead of two. Added to the absurdity of the majority opinion is the fact that the same trial judge sits both as chancellor and probate judge and tries all issues in both courts by the same procedure. The final injustice in permitting the widow to take two bites at her dower rights can best be demonstrated by the majority’s illogical reasoning — i.e. the majority acknowledges that a widow seeking dower rights cannot obtain a sale when dower can be laid out in kind. However, the majority by permitting the widow to seek in the probate court an allotment of a one-third life estate in particular lands which includes improvements then permits the widow to file a partition suit in chancery court to reduce her dower rights to a fee title. If the widow has caused her dower rights in the probate proceeding to be allotted so that the lands are not susceptible to further division, then the widow can force a sale of the lands for purposes of securing her dower rights contrary to the authority of Johnson v. Johnson, 92 Ark. 292, 122 S.W. 656 (1909). Of course it goes without saying that the division in kind of a partial interest from a whole tract is much different from a division in kind from only a part of such lands, in fact the widow here contends that the land in which her dower was allotted is not now susceptible to a further division in kind. For the reasons herein stated, I respectfully dissent.